Citation Nr: 0515594	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for psychiatric disability to 
include a generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, and his spouse and son


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2003  RO decision 
that denied the veteran's application to reopen a claim of 
service connection for a psychiatric disability.

In February 2005, a videoconference hearing before the 
undersigned Acting Veterans Law Judge was held.  A transcript 
of that hearing is of record.  The Board notes that at the 
hearing, the veteran expressed his wish to pursue a claim for 
service connection for post-traumatic stress disorder (PTSD).  
Service connection for PTSD was denied in an unappealed 
September 2002 rating decision.  As such, his expressions 
during the course of the hearing are construed as a raised 
application to reopen a claim for service connection for 
PTSD; this undeveloped matter is referred to the RO for the 
appropriate action.


REMAND

Service connection for a nervous condition was denied in an 
unappealed rating decision issued in December 1986.  The 
veteran filed an application to reopen a claim for service 
connection for a psychiatric disability to include a 
generalized anxiety disorder in February 2003.  Because his 
application to reopen was received after August 29, 2001, the 
amended definition of new and material evidence, codified at 
38 C.F.R.§ 3.156(a) (2004) is applicable.  Unfortunately, the 
December 2003 statement of the case did not cite or apply the 
amended version of 38 C.F.R. § 3.156, but instead cited the 
old version.  On remand, appropriate action should be taken 
to include application of the current version of 38 C.F.R. 
§ 3.156 (2004).

In addition, it appears that the veteran receives ongoing VA 
treatment at the Orangeburg, South Carolina facility.  An 
attempt to obtain related records should be made. 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions: 

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for 
psychiatric problems to include the VA 
facility located in Orangeburg, South 
Carolina.  After the veteran has signed 
the appropriate releases, those records 
that are received should be associated 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO or AMC should readjudicate the 
veteran's claim to reopen based upon the 
amended definition of new and material 
evidence, codified at 
38 C.F.R. § 3.156(a) (2004).  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the requisite 
opportunity to reply.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


